           Case 2:20-cv-00309-EFB Document 14 Filed 09/03/20 Page 1 of 2

 1   Jared T. Walker (SB#269029)
     P.O. Box 1777
 2   Orangevale, CA 95662
     T: (916) 476-5044
 3   F: (916) 476-5064
     jared@jwalker.law
 4

 5   Attorney for Plaintiff,
     LAURA NESS
 6

 7                                 IN THE UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA
 9   LAURA NESS,                                          Case No.: 2:20-cv-00309-EFB
10
               Plaintiff,
11                                                        STIPULATION FOR SECOND EXTENSION
                            v.                            OF TIME FOR PLAINTIFF TO FILE
12                                                        OPENING BRIEF
     ANDREW M. SAUL,
13   Commissioner of Social Security,
14             Defendant.
15

16           IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file her motion for summary judgment be extended thirty (30) days,

18   from the current deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   October 12, 2020. This is Plaintiff’s second request for an extension of time. Plaintiff’s counsel

20   apologizes for the delay but needs additional time to fully review this lengthy administrative record

21   and properly prepare Plaintiff’s motion for summary judgment. Plaintiff’s counsel’s attention to

22   this matter has been delayed due to conflicting deadlines in counsel’s other matters, including an

23   opening brief due in a Ninth Circuit social security appeal, two dispositive briefs due in separate

24   social security matters pending in district court, two filing deadlines in state court litigation matters,

25   as well as counsel’s personal responsibilities relating to his children not attending school currently.

26   With the Court’s approval, the parties further stipulate that all other dates in the Court’s Scheduling

27   Order be extended accordingly.

28   ///


                                 STIPULATION FOR SECOND EXTENSION OF TIME
                                     FOR PLAINTIFF TO FILE OPENING BRIEF
         Case 2:20-cv-00309-EFB Document 14 Filed 09/03/20 Page 2 of 2

 1   Dated: September 2, 2020            Respectfully submitted,

 2

 3                                       /s/ Jared T. Walker
                                         Jared T. Walker,
 4                                       Attorney for Plaintiff
 5

 6   SO STIPULATED:
 7
                                         McGREGOR W. SCOTT
 8                                       United States Attorney
 9

10    Dated: September 2, 2020     By:    /s/ *Timothy Bolin
                                         (*authorized by email on 9/02/2020)
11                                       Timothy Bolin
12                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
13

14
                                          ORDER
15

16
     APPROVED AND SO ORDERED.
17

18
     Dated: September 3, 2020.           ________________________________
19                                       HON. EDMUND F. BRENNAN
                                         U.S. Magistrate Judge
20

21

22

23

24

25

26

27

28
                                            -2-
                        STIPULATION FOR SECOND EXTENSION OF TIME
                            FOR PLAINTIFF TO FILE OPENING BRIEF
